DETAILED ACTION
This communication is a first office action on the merits. Claims 1-5, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Species C in the reply filed on 16 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldes (US 1,664,582).
Regarding claim 1, Waldes discloses an apparatus comprising a snap button body (a) and a fastener (b) connected to the snap button body with a cloth (c) interposed between them,
wherein the snap button body comprises a button member including a base (11); and a metal eyelet (12) attached to an inner surface of the base (Fig. 3 as shown), the inner surface being placed to face the cloth (Fig. 4 as shown), wherein the button member comprises an engaging portion provided on an outer surface opposite to the inner surface 
wherein the fastener comprises a fastener base (15) and a pin (17) to be swaged, which protrudes from an inner surface of the fastener base, the inner surface being placed to face the cloth (Fig. 4 as shown), and
wherein the eyelet comprises a cylindrical portion (top portion at 13) receiving the pin, the cloth being pierced by the pin, and the pin being swaged on the inner surface of the base of the button member (Fig. 4as shown).

Regarding claim 5, Waldes further discloses wherein a depression is formed at a center portion on the inner surface of the base of the button member (Fig. 3 shows wherein the interior is concave forming a depression).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Waldes as applied to claim 1 above.
Regarding claim 2, Waldes discloses the invention except for wherein the button member and the fastener are made of resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Waldes as applied to claim 1 above, and further in view of Hayden (US 1,910,951).
Regarding claim 3, Waldes discloses the invention except for wherein the eyelet includes a thin wall portion at a cloth-side end portion of the cylindrical portion, wherein the thin wall portion covers at least a part of an opening of the cylindrical portion and has a thickness thinner than that of a side wall of the cylindrical portion, the thin wall portion being pierced by the pin.
Hayden teaches an apparatus wherein a swaged pin (7) is retained by a thin wall portion (6).
From this teaching of Hayden, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a thin wall engagement with the pin since it would provide a tight fit with the pin preventing lateral displacement.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677